

117 HR 3348 IH: SOS: Sustaining Outpatient Services Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3348IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. McGovern (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to allow payments under the Medicare program for certain items and services furnished by off-campus outpatient departments of a provider to be determined under the prospective payment system for hospital outpatient department services, and for other purposes.1.Short titleThis Act may be cited as the SOS: Sustaining Outpatient Services Act.2.Allowing Medicare payments for certain items and services furnished by off-campus outpatient departments of a provider to be determined under the prospective payment system for hospital outpatient department servicesSection 1833(t)(1)(B) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)) is amended—(1)in clause (iv), by striking and at the end;(2)in clause (v)—(A)by inserting before does not include the following: subject to clause (vi),; and(B)by striking the period at the end and inserting ; and; and(3)by adding at the end the following new clause:(vi)includes, with respect to a year (beginning with 2022), any item or service—(I)that is furnished during such year by an off-campus outpatient department of a provider (as defined in subparagraph (B) of paragraph (21)); and(II)with respect to which the greatest total amount paid with respect to a physician speciality under the physician fee schedule under section 1848 for all such items or services furnished by physicians in such specialty during the previous year was less than $2,000,000..